The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 6/13/22.  Claims 25-27 have been newly added and no claim has been cancelled. Therefore, Claims 1-17 and 25-27 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Rejections to the original claims under 35 USC § 112 have been withdrawn.


Claim Rejections - 35 USC § 103
Claims 1-7, 9, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2009/0276089) in view of Davis et al. (US 2009/0201850).
Regarding Claim 1, Bartholomew discloses an inventory control system process (Abstract), comprising the steps of:
printing a circuit (the circuitry that makes up transponder 28 of Fig 1) to a sheet stock (backing material 20 of Fig 1) having at least one ID tag (10 of Figs 1, 5) formed therewith, the circuit being carried by the ID tag ([0037] label may be printed);
assigning a unique identification code to the circuit associated with the ID tag ([0049] the tag may be dispensed at one point of the passenger's travel, and the RFID code is assigned to the particular customer; [0058] Upon dispensing the label, the association of the unique identification code within the reader network allows access to and maintenance of information that will allow tracking of the passenger's bag);
removing the ID tag carrying the circuit from the sheet stock ([0052] the label 10 may be dispensed from the dispenser 40 as an individual item, adhesive back and all);
associating the removed ID tag with a product (21 of Fig 3, 110 of Fig 9); and
entering the product into an inventory control system ([0083] software program for passenger information) secured in connection with a user account ([0082] passenger’s site; Fig 12) accessible only by an authorized user ([0083] reader will read the identifier and present a welcome screen which identifies the passenger associated with the identifier and asks for a password to access the amenities of the software program; Fig 12) associated with the user account, for real-time location tracking of the product thereof by way of the circuit ([0082] passenger's site will include flight information and, if used in with a passenger carrier that utilizes RFID, may have access to real-time information about the location of their bag).
Regarding the new limitation of affiliating the product with a custom tag location entered by a product owner and entering the product and the custom tag location into an inventory control system, and accessible only by the product owner or an authorized user: 
Bartholomew teaches affiliating the product with a custom tag location (the current location of the tag with a unique id for the user; [0070] the passenger may receive location information as the GPS beacon sent from the tag is identified using a GPS system; Claim 33 notifying a passenger of the location of their luggage as the unique identification code is read) belonging to a product owner ([0076] users own luggage), and entering the product (identity/info regarding the luggage) and the custom tag location (real time location of luggage is available) into an inventory control system ([0076] RFID transponder identification code on the label is communicated to the RFID reader…It is this identification code that is read and linked to the passenger's information, which in turn is stored on the secured network; [0082] the passenger's site will also include flight information and, if used in conjunction with a passenger carrier that utilizes RFID, may have access to real-time information about the location of their bag), and accessible only by the product owner or an authorized user ([0083] reader will read the identifier and present a welcome screen which identifies the passenger associated with the identifier and asks for a password to access the amenities of the software program; Fig 12), but does NOT teach that the user enters a custom tag location. 
In the same field of endeavor, Davis discloses a system for constructing a proximity-based ad hoc network among a plurality of sensors and for using such a network to perform location tracking. The system and method uses time-coded data received from each of the sensors to determine a current proximity of each of the sensors to one or more beacons. Then, by leveraging information relating to the effective transmission ranges of the beacons, the system and method determines the relative location of each of the plurality of sensors with respect to other sensors within the plurality of sensors. The current location information for each of the sensors is then used in providing location-based service.
Davis discloses affiliating a product with a custom tag location entered by a product user ([0074] user-entered location information) and entering the product and the custom tag location into an inventory ([0056] information provided by a user via user interface 202 is stored in user data database 208; [0094] a unique ID associated with the sensor, one or more unique IDs associated respectively with one or more beacons detected by the sensor, and one or more time codes indicating when each of the one or more beacons was respectively detected by the sensor. Communications manager 206 stores this sensor data in sensor logs database 218, where it is accessible by location tracking manager 212), and accessible by the product owner or an authorized user ([0061] providing location-based content or services for distribution to users).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew with Davis allowing the user to enter location in order to leverage existing technologies and infrastructures to provide an improved and more comprehensive set of location information to a location-based service provider, as suggested by Davis ([0008]).

Regarding Claim 2, Bartholomew discloses the ID tag comprises an adhesively backed ID tag ([0035] the rear face 14 of the label has an adhesive 18 applied thereto for attaching the label 10 to a piece of luggage).
2>Regarding Claim 3, Bartholomew discloses the associating step includes the step of bending the adhesively backed ID tag and the circuit thereon about at least a portion of the product for attachment thereto, the circuit remaining communicatively operational thereafter ([0048] the disposable label may have a predetermined shape that is folded over and held together by the adhesive backing as the label 11 hangs, as a loop, from a luggage handle 23 as shown FIG. 3).
Regarding Claim 4, Bartholomew discloses the assigning step includes printing the unique identification code or a QR code to the sheet stock ([0056], Claim 10).
Regarding Claim 5, Bartholomew discloses the assigning step includes the step of programming the circuit with the unique identification code (Claims 9, 10 creates unique identification code and prints the code for the RFID; which is communicated with the secure network system [0060]).
Regarding Claim 6, Bartholomew discloses the unique identification code comprises an alphanumeric code ([0060] the unique identification code, which may be typically a number or combination of numbers, letters, and/or symbols).
Regarding Claim 7, Bartholomew discloses the circuit comprises passive circuit formed from a conductive ink printed to the sheet stock ([0056] the printer may use RFID ink for printing the fixed transponder 28).
Regarding Claim 9, Bartholomew discloses the assigning step includes the step of embedding the unique identification code within the circuit ([0058]  activation involves associating the unique identifier code in the transponder).
Regarding Claim 14, Bartholomew discloses the entering step includes the step of scanning a code associated with the ID tag and the product ([0058] the dispensing apparatus 40 has the ability to read the unique code on the RFID transponder 28 that is available on the disposable label and communicate the association of the code to a particular passenger on the secure network).
Regarding Claim 16, Bartholomew discloses the circuit comprises a plurality of circuits and the ID tag comprises a plurality of ID tags, each of the plurality of ID tags having one of the plurality of circuits associated therewith (Fig 2B).
Regarding Claim 17, Bartholomew discloses the ID tag comprises a flexible material bendable around an eyeglasses arm  ([0048] the disposable label may have a predetermined shape that is folded over and held together by the adhesive backing as the label 11 hangs, as a loop, from a luggage handle 23 as shown FIG. 3); as the label is foldable it may be bended around an eyeglass arm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew and Davis in view of Schoedinger et al. (US 7,692,812).
Regarding Claim 8, Bartholomew doesn’t teach discloses the sheet stock includes at least two columns of ID tags.
In the same field of endeavor, Schoedinger discloses a printing system includes a printing subsystem in the form of a printer assembly. The printing subsystem includes a printer housing in which a print engine resides and for storing data indicating the expected orientation of labels on a sheet of RFID label media.  Schoedinger discloses sheet stock includes at least two columns of ID tags (Col 1 Lines 33-42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew and Davis with Schoedinger using two columns in order to maximize the number of tags that may be printed on a sheet and to properly associate the an image with the correct label, as suggested by Schoedinger (Col 1 Lines 30-32).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew and Davis in view of Rose (2011/0309931).
Regarding Claim 10, Bartholomew doesn’t disclose the step of acquiring the unique identification code from a server .
In the same field of endeavor, Rose discloses a wirelessly-linked RFID tracking system is disclosed herein. The system includes low-power wirelessly-linked RFID readers in communication with a mine radio network to detect and transmit information received from a plurality of RFID tags.
Rose discloses acquiring the unique identification code from a server ([0051]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew and Davis with Rose using a server in order to provide readily available components to organize and track large amounts of information in a consolidated medium.
10>Regarding Claim 12, Bartholomew discloses the server comprises a cloud-based server having a plurality of user accounts and the product comprises a plurality of products, wherein each of the plurality of products are associated with at least one of the plurality of user accounts in the cloud-based server ([0078] each passenger may have an account, [0082]).
12>Regarding Claim 13, Bartholomew discloses the entering step includes assigning an access right to each of the plurality of user accounts ([0083] individual password for each passenger site) and transmitting real-time tracking information regarding each of the products associated with one of the plurality of user accounts to the authorized user having the access right of the corresponding user account ([0082]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew, Davis and Rose, further in view of Dai et al. (Dai; US 2021/0165501).
10>Regarding Claim 11, Bartholomew doesn’t disclose a server comprises a local server and the unique identification code comprises a user customizable identification code.
Rose teaches server comprises a local server ([0051]). Bartholomew teaches customizable RFID tags ([0038]), but doesn’t specify the code is customizable.
In the same field of endeavor, Dai discloses a non-transitory machine readable medium can include instructions executable to a processing resource to generate a radio frequency identification (RFID) identifier formed of a plurality of characters, transmit the RFID identifier to a host, responsive to an input to an input mechanism, identify a predetermined character that corresponds to the input, change a character of the plurality of characters to the predetermined character to form a customized RFID identifier, and transmit the customized RFID identifier to the host.  Dai discloses identification code comprises a user customizable identification code ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew, Davis and Rose with Dai in order to use a system to efficiently create identification numbers that may be readily memorized or used elsewhere by a user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew and Davis, further in view of Himmel (US 2009/0091452).
14>Regarding Claim 15, Bartholomew doesn’t disclose the code comprises a barcode or a QR code.
In the same field of endeavor, Himmel discloses a  method for carrying out IT-assisted, customer-oriented airline baggage management, in which the transport route of the airline baggage between check-in and the sorting destination is monitored with the aid of legible information carriers.
Himmel discloses the code comprises a barcode ([0009] each piece of airline baggage is provided with an RFID tag, possibly in addition to the information carrier on which a barcode is printed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew and Davis with Himmel in order to provide passengers with specific information relating to what has happened to their airline baggage and, if appropriate, to allow losses to be identified quickly and allowing redundant monitoring when the information carriers are read, as suggested by Himmel (Abstract, [0009]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew and Davis, further in view of Gleason (US 9,761,104).
Regarding Claim 25, Bartholomew discloses a step of cataloging the real-time location of the product ([0073] An interactive software link to the luggage label and passenger access may include, but is not limited to, maintenance of an accurate accounting of the bag's inventory for the current travel destination, record keeping for future documentation, present itineraries for travel; [0082] the passenger's site will also include flight information and, if used in conjunction with a passenger carrier that utilizes RFID, may have access to real-time information about the location of their bag), but does NOT teach responsive to an activation request sent by the product owner or the authorized user.
In the same field of endeavor, Gleason discloses a baggage identification and location system with a plurality of baggage tags, a software application, a data center and a plurality of scanners communicably coupled to receive, store, track and maintain the location of the baggage tags ensuing the baggage tags being secured to a piece of luggage. A data center is configured to maintain accounts for users and is further configured to maintain the travel history of each baggage tag registered.
Gleason discloses cataloging the real-time location of the product responsive to an activation request sent by the product owner or the authorized user ( Col 7 Lines 16-28 the data center 300 continuously monitors and records the location of the baggage tag device 10. In step 443, the location of the baggage tag device 10 is requested. The location request for the baggage tag device 10 can be executed by the user via the software application or can be executed by data center personnel. In step 449, the data center 300 continuously monitors the location of the baggage tag device 10. Step 452, a travel database is established within the account for the user of the baggage tag device 10. The travel database is initiated during the first use of the baggage tag device 10. In step 455, the travel database is recorded and maintained containing the travel history of the baggage tag device 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew and Davis with Gleason using an activation request in order to provide a convenient luggage location system that can provide precise geographic coordinates of checked luggage on demand and is further operable to provide the traveler's travel history, as suggested by Gleason (Col 1 Lines 48-51).

Allowable Subject Matter
Claim 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to Claims 1-17 and 25-27 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685